Case 2:18-cv-11237-GAD-EAS ECF No. 16 filed 10/26/18                    PageID.104      Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 Malibu Media, LLC,

                                    Plaintiff(s),
 v.                                                     Case No. 2:18−cv−11237−GAD−EAS
                                                        Hon. Gershwin A. Drain
 William Henry Henderson, et al.,

                                    Defendant(s),



                                       NOTICE TO APPEAR

    You are hereby notified to appear before District Judge Gershwin A. Drain at the United
 States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
 Michigan, for the following proceeding(s):

       • SCHEDULING CONFERENCE: November 7, 2018 at 03:00 PM

       • STATUS CONFERENCE: November 7, 2018 at 03:00 PM



                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/T McGovern
                                                    Case Manager

 Dated: October 26, 2018
